DETAILED ACTION
Claims 1-24 are pending in this application.
Claims 1-21 are rejected.
Claims 22-24 are objected to.

	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Claim 22 recites the limitation “the linked list of metadata entries is linked by pointers of the metadata entries of the first and second metadata tracks in which a pointer of a metadata entry of the first metadata track points to a metadata entry of the second metadata track.”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0087].  Said limitations, in combination with the other recited limitations of claim 22, are not taught or suggested by the prior art of record.
The closest prior art of record is Matthews (2017/0017419) which teaches a data element list containing multiple skip lists, where each skip list corresponds to metadata entries in a single memory bank and nodes in the skip list are connected by pointers but does not teach nodes in the data element list containing a pointer to a node of a different skip list and bank. 
Claims 23-24 contain similar limitations to claim 22, and are considered allowable for at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 states “wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith”.  The examiner notes adding “non-transitory” before computer readable medium would disavow transitory signals as being within the claim scope, which would avoid a statutory category issue. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 7-9, 14-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulter et al. (U.S. PGPub No. 2004/0243775) in view of Rajasekaran et al. (U.S. PGPub No. 2014/0201442) in view of Matthews et al. (U.S. PGPub No. 2017/0017419)

Claim 1
Coulter (2004/0243775) teaches:
A computer program product for use with a data storage system having a storage controller and at least one storage unit controlled by the storage controller, FIG. 2a and P. 0030 storage sub-system 200 includes a storage array 210 and one or more controllers 220
wherein the storage controller has a processor and a cache, and wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the storage controller to cause storage controller processor operations, the storage controller processor operations comprising: P. 0035 and FIG. 2b controller 220 includes a transfer module 260 that transfers data between devices and a metadata buffer 280 for collecting metadata describing block-level operations; P. 0025 modules may be implemented in software for execution by various types of processors
copying data tracks from a source volume of the storage unit to a backup volume of the storage unit; and […] P. 0042 and FIG. 3 flashcopy step 320 in backup method 300 conducts an instant copy from a primary volume (or a portion thereof) to a secondary volume
[…] generating a first plurality of source track identification descriptor (STIDD) metadata entries for each of a first plurality of copied tracks and storing the first plurality of generated metadata entries in a first selection interval of a sequence of selection 16intervals, in a selected first metadata track of the cache; P. 0045 and FIG. 3 step 340 collects metadata describing backup operations to the primary volume, and may happen at the same time as flashcopy step 320; P. 0037 metadata buffer 280 contains metadata related to block-level data involved with backup operations. In one embodiment, the metadata includes a block index (analogous to STIDD); P. 0049-50 pointers 425 from the instance table 410 partition the metadata buffer 420 into metadata intervals 440a to 440h. The backup image 430 is also partitioned into regions 450a to 450h corresponding to the metadata intervals
[…] generating a second plurality of source track identification descriptor (STIDD) metadata entries for each of a second plurality of copied tracks and storing the second plurality of generated metadata entries in the second selection interval in the selected second metadata track of the cache. P. 0049-50 the metadata buffer 420 is partitioned into metadata intervals 440a to 440h. The backup image 430 is also partitioned into regions 450a to 450h corresponding to the metadata intervals; P. 0045 and FIG. 3 step 340 collects metadata describing backup operations to the primary volume
Coulter does not explicitly describe switching the metadata track and destaging a track while storing new entries in a different track.
Rajasekaran (2014/0201442) teaches: 
[…] switching selection of a metadata track from the first metadata track to a second metadata track of the cache wherein the second metadata track is the selected track in a second selection interval of the sequence of selection intervals and the first metadata track is deselected; and P. 0022 secondary storage cache 104 contains multiple write cache regions 110, 112 to handle a further write stream from controller 106 while data from another write region is being flushed
destaging the deselected first metadata track storing the first plurality of generated metadata entries from the cache to the storage unit, while generating a second plurality of source track identification descriptor (STIDD) metadata entries […] and storing the second plurality of generated metadata entries in the second selection interval in the selected second metadata track of the cache. P. 0022 firmware can flush a filled written cache region to primary storage 102 when the region is substantially filled, and another cache region that has been flushed can be used in parallel to serve uninterrupted writes from the controller
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Coulter with the switching the metadata track and destaging a track while storing new entries in a different track taught by Rajasekaran.

The systems of Coulter and Rajasekaran do not explicitly teach writing to the plurality of metadata tracks in a selection sequence to provide a linked list of metadata entries. 
Matthews (2017/0017419) teaches:
[…] writing metadata entries to a plurality of metadata tracks in a selection sequence 11alternating among selected metadata tracks of the cache to provide a linked list of metadata 12entries of the alternating sequence of selected metadata tracks, including: FIG. 13 and P. 0075-76 generated fourth metadata 1216b is written to a location 806b in first memory bank 804a, generated fifth metadata 1220b is written to a location 808c in a second memory bank 804b (i.e. the sequence alternates banks, which are analogous to tracks); P. 0075-76 and FIG. 10 a data element list (analogous to linked list) includes a fourth node containing fourth metadata 1216b, and a fifth node containing fifth metadata 1220b (i.e. each node in data element list alternates banks); P. 0034 each entry in link memory (803 in FIG. 12) includes metadata such as a next pointer to the next element in skip list (the examiner notes the claim does not specify how nodes of a linked list alternate between metadata tracks)
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Coulter and Rajasekaran with the writing to the plurality of metadata tracks in a selection sequence to provide a linked list of metadata entries taught by Matthews.
The motivation being to overcome read rate limitations inherent in traversing hardware based data element lists (See Matthews P. 0065)
The systems of Coulter, Rajasekaran, and Matthews are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.

	

Claim 2
Rajasekaran (2014/0201442) teaches: 
The computer program product of claim 1 wherein the storage controller processor operations further comprise: switching selection of a metadata track from the second metadata track back to the first metadata track wherein the first metadata track is again selected in a third selection interval of the sequence of selection intervals and the second metadata track is deselected; and destaging the deselected second metadata track storing the second plurality of generated metadata entries from the cache to the storage unit while generating a third plurality of source track identification descriptor (STIDD) metadata entries […] and resuming storing in the selected first metadata track of the cache including storing the third plurality of generated metadata entries in the third selection interval of the sequence of selection intervals in the selected first metadata track of the cache. P. 0022 firmware can flush a filled written cache region (e.g. region 110) to primary storage 102 when the region is substantially filled, and another cache region that has been flushed (e.g. region 112) can be used in parallel to serve uninterrupted writes from the controller
Coulter (2004/0243775) teaches:
 […] generating a third plurality of source track identification descriptor (STIDD) metadata entries for each of a third plurality of copied tracks […] P. 0049-50 the metadata buffer 420 is partitioned into metadata intervals 440a to 440h. The backup image 430 is also partitioned into regions 450a to 450h corresponding to the metadata intervals; P. 0045 and FIG. 3 step 340 collects metadata describing backup operations to the primary volume

Claim 7
Rajasekaran (2014/0201442) teaches: 
The computer program product of claim 2 wherein the switching selection of a metadata track from the first metadata track to the second metadata track occurs in response to the first plurality of source track identification descriptor (STIDD) metadata entries stored on the first metadata track reaching in the first selection interval, the earlier of a predetermined limit which is less than full capacity of the first metadata track, and the full capacity of the first metadata track; and wherein the switching selection of a metadata track from the second metadata track to the first metadata track occurs in response to the second plurality of source track identification descriptor (STIDD) metadata entries stored on the second metadata track reaching in the second selection interval, the earlier of a predetermined limit which is less than full capacity of the second metadata track, and the full capacity of the second metadata track. P. 0022 secondary storage cache 104 contains multiple write cache regions 110, 112 to handle a further write stream from controller 106 while data from another write region is being flushed. Firmware can flush a filled written cache region to primary storage 102 when the region is substantially filled, and another cache region that has been flushed can be used in parallel to serve uninterrupted writes from the controller

Claim 8
Coulter (2004/0243775) teaches:
A system, comprising: a data storage system having a storage controller and at least one storage unit controlled by the storage controller and configured to store data in volumes, FIG. 2a and P. 0030 storage sub-system 200 includes a storage array 210 and one or more controllers 220; P. 0033 storage sub-system contains a source and target volume
wherein the storage controller has a processor and a cache; and a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the storage controller to cause storage controller processor operations, the storage controller processor operations comprising: P. 0035 and FIG. 2b controller 220 includes a transfer module 260 that transfers data between devices and a metadata buffer 280 for collecting metadata describing block-level operations; P. 0025 modules may be implemented in software for execution by various types of processors
copying data tracks from a source volume of the storage unit to a backup volume of the storage unit; and […] P. 0042 and FIG. 3 flashcopy step 320 in backup method 300 conducts an instant copy from a primary volume (or a portion thereof) to a secondary volume
[…] generating a first plurality of source track identification descriptor (STIDD) metadata entries for each of a first plurality of copied tracks and storing the first plurality of generated metadata entries in a first selection interval of a sequence of selection 17intervals in a selected first metadata track of the cache; P. 0045 and FIG. 3 step 340 collects metadata describing backup operations to the primary volume, and may happen at the same time as flashcopy step 320; P. 0037 metadata buffer 280 contains metadata related to block-level data involved with backup operations. In one embodiment, the metadata includes a block index (analogous to STIDD); P. 0049-50 pointers 425 from the instance table 410 partition the metadata buffer 420 into metadata intervals 440a to 440h. The backup image 430 is also partitioned into regions 450a to 450h corresponding to the metadata intervals
[…] generating a second plurality of source track identification descriptor (STIDD) metadata entries for each of a second plurality of copied tracks and storing the second plurality of generated metadata entries in the second selection interval of a sequence of selection 17intervals in the selected second metadata track of the cache. P. 0049-50 the metadata buffer 420 is partitioned into metadata intervals 440a to 440h. The backup image 430 is also partitioned into regions 450a to 450h corresponding to the metadata intervals; P. 0045 and FIG. 3 step 340 collects metadata describing backup operations to the primary volume
Coulter does not explicitly describe switching the metadata track and destaging a track while storing new entries in a different track.
Rajasekaran (2014/0201442) teaches: 
[…] switching selection of a metadata track from the first metadata track to a second metadata track of the cache wherein the second metadata track is the selected track in a second selection interval and the first metadata track is deselected; and P. 0022 secondary storage cache 104 contains multiple write cache regions 110, 112 to handle a further write stream from controller 106 while data from another write region is being flushed
destaging the deselected first metadata track storing the first plurality of generated metadata entries from the cache to the storage unit, while generating a second plurality of source track identification descriptor (STIDD) metadata entries […] and storing the second plurality of generated metadata entries in the second selection interval of a sequence of selection 17intervals in the selected second metadata track of the cache. P. 0022 firmware can flush a filled written cache region to primary storage 102 when the region is substantially filled, and another cache region that has been flushed can be used in parallel to serve uninterrupted writes from the controller
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Coulter with the switching the metadata track and destaging a track while storing new entries in a different track taught by Rajasekaran.
The motivation being so the cache can serve uninterrupted writes from the controller (See Rajasekaran P. 0022)

Matthews (2017/0017419) teaches:
[…] writing metadata entries to a plurality of metadata tracks in a selection sequence 12alternating among selected metadata tracks of the cache to provide a linked list of metadata 13entries of the alternating sequence of selected metadata tracks, including: FIG. 13 and P. 0075-76 generated fourth metadata 1216b is written to a location 806b in first memory bank 804a, generated fifth metadata 1220b is written to a location 808c in a second memory bank 804b (i.e. the sequence alternates banks, which are analogous to tracks); P. 0075-76 and FIG. 10 a data element list (analogous to linked list) includes a fourth node containing fourth metadata 1216b, and a fifth node containing fifth metadata 1220b (i.e. each node in data element list alternates banks); P. 0034 each entry in link memory (803 in FIG. 12) includes metadata such as a next pointer to the next element in skip list (the examiner notes the claim does not specify how nodes of a linked list alternate between metadata tracks)
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Coulter and Rajasekaran with the writing to the plurality of metadata tracks in a selection sequence to provide a linked list of metadata entries taught by Matthews.
The motivation being to overcome read rate limitations inherent in traversing hardware based data element lists (See Matthews P. 0065)
The systems of Coulter, Rajasekaran, and Matthews are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Coulter and Rajasekaran with Matthews to obtain the invention as recited in claim 8-14.

Claim 9
Rajasekaran (2014/0201442) teaches: 
The system of claim 8 wherein the storage controller processor operations further comprise: switching selection of a metadata track from the second metadata track back to the first metadata track wherein the first metadata track is again selected in a third selection interval of the sequence of selection intervals and the second metadata track is deselected; and destaging the deselected second metadata track storing the second plurality of generated metadata entries from the cache to the storage unit while generating a third plurality of source track identification descriptor (STIDD) metadata entries […] and resuming storing in the selected first metadata track of the cache including storing the third plurality of generated metadata entries in the third selection interval of the sequence of selection intervals in the selected first metadata track of the cache. P. 0022 firmware can flush a filled written cache region (e.g. region 110) to primary storage 102 when the region is substantially filled, and another cache region that has been flushed (e.g. region 112) can be used in parallel to serve uninterrupted writes from the controller
Coulter (2004/0243775) teaches:
[…] generating a third plurality of source track identification descriptor (STIDD) metadata entries for each of a third plurality of copied tracks […] P. 0049-50 the metadata buffer 420 is partitioned into metadata intervals 440a to 440h. The backup image 430 is also partitioned into regions 450a to 450h corresponding to the metadata intervals; P. 0045 and FIG. 3 step 340 collects metadata describing backup operations to the primary volume

Claim 14
Rajasekaran (2014/0201442) teaches: 
The system of claim 9 wherein the switching selection of a metadata track from the first metadata track to the second metadata track occurs in response to the first plurality of source track identification descriptor (STIDD) metadata entries stored on the first metadata track reaching in the first selection interval, the earlier of a predetermined limit less than full capacity of the first metadata track, and the full capacity of the first metadata track; and wherein the switching selection of a metadata track from the second metadata track to the first metadata track occurs in response to the second plurality of source track identification descriptor (STIDD) metadata entries stored on the second metadata track reaching in the second selection interval, the earlier of a predetermined limit less than full capacity of the second metadata track, and the full capacity of the second metadata track. P. 0022 secondary storage cache 104 contains multiple write cache regions 110, 112 to handle a further write stream from controller 106 while data from another write region is being flushed. Firmware can flush a filled written cache region to primary storage 102 when the region is substantially filled, and another cache region that has been flushed can be used in parallel to serve uninterrupted writes from the controller

Claim 15
Coulter (2004/0243775) teaches:
A method, comprising: copying data tracks from a source volume to a backup volume; and […] P. 0042 and FIG. 3 flashcopy step 320 in backup method 300 conducts an instant copy from a primary volume (or a portion thereof) to a secondary volume
generating a first plurality of source track identification descriptor (STIDD) metadata entries for each of a first plurality of copied tracks and storing the first plurality of generated metadata entries in a first selection interval of the sequence of selection intervals in a selected first metadata track; P. 0045 and FIG. 3 step 340 collects metadata describing backup operations to the primary volume, and may happen at the same time as flashcopy step 320; P. 0037 metadata buffer 280 contains metadata related to block-level data involved with backup operations. In one embodiment, the metadata includes a block index (analogous to STIDD); P. 0049-50 pointers 425 from the instance table 410 partition the metadata buffer 420 into metadata intervals 440a to 440h. The backup image 430 is also partitioned into regions 450a to 450h corresponding to the metadata intervals
generating a second plurality of source track identification descriptor (STIDD) metadata entries for each of a second plurality of copied tracks and storing the second plurality of generated metadata entries in the second selection interval of the sequence of selection intervals in the selected second metadata track. P. 0049-50 the metadata buffer 420 is partitioned into metadata intervals 440a to 440h. The backup image 430 is also partitioned into regions 450a to 450h corresponding to the metadata intervals; P. 0045 and FIG. 3 step 340 collects metadata describing backup operations to the primary volume
Coulter does not explicitly describe switching the metadata track and destaging a track while storing new entries in a different track.
Rajasekaran (2014/0201442) teaches: 
[…] switching selection of a metadata track from the first metadata track to a second metadata track wherein the second metadata track is the selected track in a second selection interval and the first metadata track is deselected; and P. 0022 secondary storage cache 104 contains multiple write cache regions 110, 112 to handle a further write stream from controller 106 while data from another write region is being flushed
destaging the deselected first metadata track storing the first plurality of generated metadata entries to storage, while generating a second plurality of source track identification descriptor (STIDD) metadata entries […]  and storing the second plurality of generated metadata entries in the second selection interval in the selected second metadata track. P. 0022 firmware can flush a filled written cache region to primary storage 102 when the region is substantially filled, and another cache region that has been flushed can be used in parallel to serve uninterrupted writes from the controller
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Coulter with the switching the metadata track and destaging a track while storing new entries in a different track taught by Rajasekaran.
The motivation being so the cache can serve uninterrupted writes from the controller (See Rajasekaran P. 0022)
The systems of Coulter and Rajasekaran do not explicitly teach writing to the plurality of metadata tracks in a selection sequence to provide a linked list of metadata entries. 
Matthews (2017/0017419) teaches:
[…] writing metadata entries to a plurality of metadata tracks in a selection sequence 11alternating among selected metadata tracks of the cache to provide a linked list of metadata 12entries of the selected metadata tracks, including FIG. 13 and P. 0075-76 generated fourth metadata 1216b is written to a location 806b in first memory bank 804a, generated fifth metadata 1220b is written to a location 808c in a second memory bank 804b (i.e. the sequence alternates banks, which are analogous to tracks); P. 0075-76 and FIG. 10 a data element list (analogous to linked list) includes a fourth node containing fourth metadata 1216b, and a fifth node containing fifth metadata 1220b (i.e. each node in data element list alternates banks); P. 0034 each entry in link memory (803 in FIG. 12) includes metadata such as a next pointer to the next element in skip list (the examiner notes the claim does not specify how nodes of a linked list alternate between metadata tracks)
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Coulter and Rajasekaran with the writing to the plurality of metadata tracks in a selection sequence to provide a linked list of metadata entries taught by Matthews.

The systems of Coulter, Rajasekaran, and Matthews are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Coulter and Rajasekaran with Matthews to obtain the invention as recited in claim 15-21.

Claim 16
Rajasekaran (2014/0201442) teaches: 
The method of claim 15 further comprising: switching selection of a metadata track from the second metadata track back to the first metadata track wherein the first metadata track is again selected in a third selection interval of 4the sequence of selection intervals and the second metadata track is deselected; and destaging the deselected second metadata track storing the second plurality of generated metadata entries while generating a third plurality of source track identification descriptor (STIDD) metadata entries […] and resuming storing in 8the selected first metadata track of the cache including storing the third plurality of generated metadata entries of 4the sequence of selection intervals in the selected first metadata track. P. 0022 firmware can flush a filled written cache region (e.g. region 110) to primary storage 102 when the region is substantially filled, and another cache region that has been flushed (e.g. region 112) can be used in parallel to serve uninterrupted writes from the controller
Coulter (2004/0243775) teaches:
generating a third plurality of source track identification descriptor (STIDD) metadata entries for each of a third plurality of copied tracks P. 0049-50 the metadata buffer 420 is partitioned into metadata intervals 440a to 440h. The backup image 430 is also partitioned into regions 450a to 450h corresponding to the metadata intervals; P. 0045 and FIG. 3 step 340 collects metadata describing backup operations to the primary volum

Claim 21
Rajasekaran (2014/0201442) teaches: 
The method of claim 16 wherein the switching selection of a metadata track from the first metadata track to the second metadata track occurs in response to the first plurality of source track identification descriptor (STIDD) metadata entries stored on the first metadata track reaching a predetermined limit less than full capacity of the first metadata track and occurs again in response to the metadata entries reaching the full capacity of the first metadata track ; and wherein the switching selection of a metadata track from the second metadata track to the first metadata track occurs in response to the second plurality of source track identification descriptor (STIDD) metadata entries stored on the second metadata track reaching a predetermined limit less than full capacity of the second metadata track and occurs again in response to the metadata entries reaching the full capacity of the second metadata track P. 0022 secondary storage cache 104 contains multiple write cache regions 110, 112 to handle a further write stream from controller 106 while data from another write region is being flushed. Firmware can flush a filled written cache region to primary storage 102 when the region is substantially filled, and another cache region that has been flushed can be used in parallel to serve uninterrupted writes from the controller

Claim 22
The computer program product of claim 1 wherein the linked list of metadata entries is linked by pointers of the metadata entries of the first and second metadata tracks in which a pointer of a metadata entry of the first metadata track points to a metadata entry of the second metadata track. 

Claim 23
The system of claim 8 wherein the linked list of metadata entries is linked by pointers of the metadata entries of the first and second metadata tracks in which a pointer of a metadata entry of the first metadata track points to a metadata entry of the second metadata track.

Claim 24
The method of claim 15 wherein the linked list of metadata entries is linked by pointers of the metadata entries of the first and second metadata tracks in which a pointer of a metadata entry of the first metadata track points to a metadata entry of the second metadata track.

Claim 3-4, 10-11, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulter (U.S. PGPub No. 2004/0243775) in view of Rajasekaran (U.S. PGPub No. 2014/0201442) in view of Matthews et al. (U.S. PGPub No. 2017/0017419) in view of Hada et al. (U.S. PGPub No. 2010/0030978)

Claim 3
The systems of Coulter, Rajasekaran and Keeler do not explicitly state incrementing a cursor pointing to a metadata entry in a first metadata track of a cache.
Hada (2010/0030978) teaches:
The computer program product of claim 2 wherein the storage controller processor operations further comprise incrementing a position of a cursor pointing to a STIDD metadata entry position of the selected first metadata track as STIDD metadata entries are stored in the selected first metadata track and storing a current position of the cursor in connection with deselecting the first metadata track. FIG. 1 and P. 0028 memory controller 3 includes a pointer calculating unit 32 that increments an access control pointer held by each MC region (analogous to a track); P. 0038 Each time SIMD data is written in the MC region, the pointer calculating unit 32 increments a value of the write pointer for the MC region
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Coulter, Rajasekaran and Matthews with the incrementing a cursor pointing to a metadata entry in a first metadata track of a cache taught by Hada
The motivation being to write data continuously to the destination (See Hada P. 0041)
The systems of Coulter, Rajasekaran, Matthews and Hada are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Coulter, Rajasekaran and Matthews with Hada to obtain the invention as recited in claim 3-4.
	
Claim 4
Coulter (2004/0243775) teaches:
The computer program product of claim 3 wherein the storing the third plurality of generated metadata entries in the third selection interval in the selected first metadata track is initiated at an STIDD metadata entry position of the selected first metadata track pointed to by the stored cursor position. FIG. 3 and P. 0041 marking the snapshot instance in step 310 also involves saving a pointer that marks the current insertion position of the metadata buffer 280; FIG. 4 and P. 0049-50 instance table 410 includes pointer 425 that marks the current insertion position of the metadata buffer. Pointers 425 partition the depicted metadata buffer 420 into metadata intervals 440a to 440h

Claim 10
The systems of Coulter, Rajasekaran and Matthews do not explicitly state incrementing a cursor pointing to a metadata entry in a first metadata track of a cache.

The system of claim 9 wherein the storage controller processor operations further comprise incrementing a position of a cursor pointing to a STIDD metadata entry position of the selected first metadata track as STIDD metadata entries are stored in the selected first metadata track and storing a current position of the cursor in connection with deselecting of the first metadata track. FIG. 1 and P. 0028 memory controller 3 includes a pointer calculating unit 32 that increments an access control pointer held by each MC region (analogous to a track); P. 0038 Each time SIMD data is written in the MC region, the pointer calculating unit 32 increments a value of the write pointer for the MC region
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Coulter, Rajasekaran and Matthews with the incrementing a cursor pointing to a metadata entry in a first metadata track of a cache taught by Hada
The motivation being to write data continuously to the destination (See Hada P. 0041)
The systems of Coulter, Rajasekaran, Matthews and Hada are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Coulter, Rajasekaran and Matthews with Hada to obtain the invention as recited in claim 3-4.

Claim 11
Coulter (2004/0243775) teaches:
The system of claim 10 wherein the storing the third plurality of generated metadata entries in the selected first metadata track is initiated at an STIDD metadata entry position of the selected first metadata track pointed to by the stored cursor position. FIG. 3 and P. 0041 marking the snapshot instance in step 310 also involves saving a pointer that marks the current insertion position of the metadata buffer 280; FIG. 4 and P. 0049-50 instance table 410 includes pointer 425 that marks the current insertion position of the metadata buffer. Pointers 425 partition the depicted metadata buffer 420 into metadata intervals 440a to 440h

Claim 17
The systems of Coulter, Rajasekaran and Matthews do not explicitly state incrementing a cursor pointing to a metadata entry in a first metadata track of a cache.
Hada (2010/0030978) teaches:
 The method of claim 16 further comprising incrementing a position of a cursor pointing to a STIDD metadata entry position of the selected first metadata track as STIDD metadata entries are stored in the selected first metadata track and storing a current position of the cursor in connection with deselecting the first metadata track. FIG. 1 and P. 0028 memory controller 3 includes a pointer calculating unit 32 that increments an access control pointer held by each MC region (analogous to a track); P. 0038 Each time SIMD data is written in the MC region, the pointer calculating unit 32 increments a value of the write pointer for the MC region
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Coulter, Rajasekaran and Matthews with the incrementing a cursor pointing to a metadata entry in a first metadata track of a cache taught by Hada
The motivation being to write data continuously to the destination (See Hada P. 0041)
The systems of Coulter, Rajasekaran, Matthews and Hada are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Coulter, Rajasekaran and Matthews with Hada to obtain the invention as recited in claim 17-18

Claim 18
Coulter (2004/0243775) teaches:
 The method of claim 17 wherein the storing the third plurality of generated metadata entries in the selected first metadata track is initiated at an STIDD metadata entry position of the selected first metadata track pointed to by the stored cursor position. FIG. 3 and P. 0041 marking the snapshot instance in step 310 also involves saving a pointer that marks the current insertion position of the metadata buffer 280; FIG. 4 and P. 0049-50 instance table 410 includes pointer 425 that marks the current insertion position of the metadata buffer. Pointers 425 partition the depicted metadata buffer 420 into metadata intervals 440a to 440h

Claim 5-6, 12-13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulter (U.S. PGPub No. 2004/0243775) in view of Rajasekaran (U.S. PGPub No. 2014/0201442) in view of Matthews et al. (U.S. PGPub No. 2017/0017419) in view of Corsi et al. (2017/0315740)

Claim 5
Coulter (2004/0243775) teaches:
The computer program product of claim 2 wherein the storage controller processor operations further comprise creating in the cache a first plurality of journal entries corresponding to the generated first plurality of source track identification descriptor (STIDD) metadata entries for each of the first plurality of copied tracks and P. 0037 In one embodiment, the data within the metadata buffer 28 is a log of changes (analogous to a journal) to specified data blocks associated with a volume designated for backup
The systems of Coulter, Rajasekaran and Matthews do not explicitly state releasing journal entries upon destaging metadata.

releasing from the cache, the first plurality of journal entries upon completion of the destaging of the deselected first metadata track. P. 0042 changes to the volume metadata are tracked in dedicated log 345 (analogous to journal). Volume layer log 345 may be written to the storage array 150 during a checkpoint operation that also stores in-core metadata on the array 150. 
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Coulter, Rajasekaran and Matthews with the releasing journal entries upon destaging metadata taught by Corsi
The motivation being to ensure a consistent state of metadata that was processed in-core is committed to storage array (See Corsi P. 0042)
The systems of Coulter, Rajasekaran, Matthews and Corsi are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Coulter, Rajasekaran and Matthews with Corsi to obtain the invention as recited in claim 5-6.

Claim 6
Coulter (2004/0243775) teaches:
The computer program product of claim 2 wherein the storage controller processor operations further comprise creating in the cache a second plurality of journal entries corresponding to the generated second plurality of source track identification descriptor (STIDD) metadata entries for each of the second plurality of copied tracks and P. 0037 In one embodiment, the data within the metadata buffer 28 is a log of changes (analogous to a journal) to specified data blocks associated with a volume designated for backup
Corsi (2017/0315740) teaches:
releasing from the cache the second plurality of journal entries upon completion of the destaging of the deselected second metadata track. P. 0042 changes to the volume metadata are tracked in dedicated log 345 (analogous to journal). Volume layer log 345 may be written to the storage array 150 during a checkpoint operation that also stores in-core metadata on the array 150.

Claim 12
Coulter (2004/0243775) teaches:
The system of claim 9 wherein the storage controller processor operations further comprise creating in the cache a first plurality of journal entries corresponding to the generated first plurality of source track identification descriptor (STIDD) metadata entries for each of the first plurality of copied tracks and P. 0037 In one embodiment, the data within the metadata buffer 28 is a log of changes (analogous to a journal) to specified data blocks associated with a volume designated for backup
The systems of Coulter, Rajasekaran and Matthews do not explicitly state releasing journal entries upon destaging metadata.
Corsi (2017/0315740) teaches:
releasing from the cache, the first plurality of journal entries upon completion of the destaging of the deselected first metadata track. P. 0042 changes to the volume metadata are tracked in dedicated log 345 (analogous to journal). Volume layer log 345 may be written to the storage array 150 during a checkpoint operation that also stores in-core metadata on the array 150. 
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Coulter, Rajasekaran and Matthews with the releasing journal entries upon destaging metadata taught by Corsi

The systems of Coulter, Rajasekaran, Matthews and Corsi are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Coulter, Rajasekaran and Matthews with Corsi to obtain the invention as recited in claim 5-6.

Claim 13
Coulter (2004/0243775) teaches:
The system of claim 9 wherein the storage controller processor operations further comprise creating in the cache a second plurality of journal entries corresponding to the generated second plurality of source track identification descriptor (STIDD) metadata entries for each of the second plurality of copied tracks and P. 0037 In one embodiment, the data within the metadata buffer 28 is a log of changes (analogous to a journal) to specified data blocks associated with a volume designated for backup
The systems of Coulter, Rajasekaran and Matthews do not explicitly state releasing journal entries upon destaging metadata.
Corsi (2017/0315740) teaches:
releasing from the cache the second plurality of journal entries upon completion of the destaging of the deselected second metadata track. P. 0042 changes to the volume metadata are tracked in dedicated log 345 (analogous to journal). Volume layer log 345 may be written to the storage array 150 during a checkpoint operation that also stores in-core metadata on the array 150. 

The motivation being to ensure a consistent state of metadata that was processed in-core is committed to storage array (See Corsi P. 0042)
The systems of Coulter, Rajasekaran, Matthews and Corsi are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Coulter, Rajasekaran and Matthews with Corsi to obtain the invention as recited in claim 13.

Claim 19
Coulter (2004/0243775) teaches:
 The method of claim 16 further comprising creating a first plurality of journal entries corresponding to the generated first plurality of source track identification descriptor (STIDD) metadata entries for each of the first plurality of copied tracks and P. 0037 In one embodiment, the data within the metadata buffer 28 is a log of changes (analogous to a journal) to specified data blocks associated with a volume designated for backup
The systems of Coulter, Rajasekaran and Matthews do not explicitly state releasing journal entries upon destaging metadata.
Corsi (2017/0315740) teaches:
releasing the first plurality of journal entries upon completion of the destaging of the deselected first metadata track. P. 0042 changes to the volume metadata are tracked in dedicated log 345 (analogous to journal). Volume layer log 345 may be written to the storage array 150 during a checkpoint operation that also stores in-core metadata on the array 150. 

The motivation being to ensure a consistent state of metadata that was processed in-core is committed to storage array (See Corsi P. 0042)
The systems of Coulter, Rajasekaran, Matthews and Corsi are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Coulter, Rajasekaran and Matthews with Corsi to obtain the invention as recited in claim 19-20.

Claim 20
Coulter (2004/0243775) teaches:
The method of claim 16 further comprising creating a second plurality of journal entries corresponding to the generated second plurality of source track identification descriptor (STIDD) metadata entries for each of the second plurality of copied tracks and P. 0037 In one embodiment, the data within the metadata buffer 28 is a log of changes (analogous to a journal) to specified data blocks associated with a volume designated for backup
The systems of Coulter, Rajasekaran and Matthews do not explicitly state releasing journal entries upon destaging metadata.
Corsi (2017/0315740) teaches:
releasing the second plurality of journal entries upon completion of the destaging of the deselected second metadata track. P. 0042 changes to the volume metadata are tracked in dedicated log 345 (analogous to journal). Volume layer log 345 may be written to the storage array 150 during a checkpoint operation that also stores in-core metadata on the array 150. 

Response to Arguments

Applicant's arguments filed 2/1/2021 on pg. 13 have been fully considered but they are not persuasive.
The applicant states “In an attempt to meet the deficiencies of the Examiner's citations to the Coulter reference, the Examiner has cited the Rajasekaran reference as describing "secondary storage cache 104 contains multiple write cache regions 110, 112 to handle a further write stream from controller 106 while data from another write region is being flushed" citing paragraph P 0022 of the Rajasekaran reference. It is the Examiner's position that it "would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Coulter with the switching the metadata track and destaging a track while storing new entries in a different track taught by Rajasekaran." Applicant strongly disagrees. 
For example, it is noted that the Examiner's citations to the Rajasekaran reference do not even mention the term "metadata."”
The examiner respectfully notes the rejection is in view of Coulter, Rajasekaran and Matthews, and the Coulter and Matthews references clearly describe methods of storing metadata across different metadata intervals (Coulter) and banks (Matthews). Rajasekaran was relied on to teach destaging data from one memory area while another memory area is written to, which is a process that is not limited to memory storing metadata. Rajasekaran teaches a cache divided into regions (analogous to tracks) and one cache region may be flushed (i.e. destaged) while a different cache region is written to (Rajasekaran P. 0022). The metadata of Coulter and Matthews could easily be substituted for the data in Rajasekaran, and the method would perform equally as well.

Applicant's arguments filed 2/1/2021 on pg. 14 have been fully considered but they are not persuasive.
The applicant states “It is the Examiner's position that it "would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Coulter and Rajasekaran with the writing to the plurality of metadata tracks in a selection sequence to provide a linked list of metadata entries taught by Matthews." Applicant strongly disagrees. 
For example, the Mathews reference is directed to enabling high read rates. Mathews, paragraph [0065]. The Examiner has cited no portion of the Mathews reference which would motivate one of ordinary skill to apply using different data banks to reduce read latency as described in the Mathews reference to destaging operations as recited in claim 1.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Matthews teaches storing metadata in a memory comprising multiple banks (Matthews P. 0036 and FIG. 3), which is in the same field of technology as Coulter, Rajasekaran and the current application. While the data element list of Matthews may be used for a different purpose of overcoming read rate limitations in a list (Matthews P. 0065), “[i]t is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” (MPEP 2144 IV.)

Applicant's arguments filed 2/1/2021 on pg. 14 have been fully considered but they are not persuasive.

The examiner notes the data element list (see FIG. 10 item 1000) of Matthews was mapped to the claimed linked list, and not individual skip lists. Matthews P. 0067 and FIG. 10 describe a data element list 1000 as a list of interleaved nodes from different skip lists. FIG. 11 and P. 0068-69 describe the process of reading a data element list, starting with the first node (and head node of a first skip list) 1001, then reading the next node 1005 of the first skip list before reading the next node 1002 (head node of a second skip list). Because each skip list is associated with a memory bank (Matthews P. 0072), the data element list 1000 entries alternate three different memory banks. As for the tail of one skip list pointing to the head of a second skip list, this is a feature that is not claimed. The data element list 1000 shows 1) a linked list 2) the linked list storing metadata entries and 3) nodes of the linked list alternating between different banks.

Applicant's arguments filed 2/1/2021 on pg. 15 have been fully considered and are persuasive.

The examiner respectfully notes the data element list of Matthews teaches the linked list of claim 1, but because new claim 22 further describes how the pointer in a metadata entry may point to an entry of a different track Matthews does not read on claim 22. Claims 22-24 would be allowable if incorporated into their respective independent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE WU/Examiner, Art Unit 2133      

/SEAN D ROSSITER/Primary Examiner, Art Unit 2133